office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-115572-11 uilc date date to molly h donohue attorney boston group small_business self-employed from william a jackson branch chief branch income_tax accounting subject tax treatment of massachusetts state tax_credits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 when certain massachusetts state tax_credits are sold to a third party by the original recipient is the sale of the tax_credit a taxable_event what is the basis of the tax_credit to the original recipient is gain to the original recipient capital or ordinary in nature what is the basis of the tax_credit to the purchaser should gain be recognized by the purchaser if the tax_credit is purchased for less than its face value and when should gain be recognized conclusion sec_1 the sale of the tax_credit is a taxable_event the original recipient of the tax_credit has no tax_cost_basis in the tax_credit the original recipient’s gain on the sale of a nonrefundable credit is capital_gain unless the credit falls within one of the statutory exclusions in sec_1221 the purchaser’s basis for the tax_credit is the cost of the tax_credit the purchaser must recognize apportioned gain if the tax_credit is purchased for less than its face value when the tax_credit is used to satisfy state tax_liability postf-115572-11 background the commonwealth of massachusetts the state offers a number of state tax incentives in the form of tax_credits as listed below brownfields tax_credit mass gen laws ann ch j and ch sec_38q this tax_credit is a non-refundable credit it is available to certain eligible taxpayers who in general commence pursue and maintain an environmental response action on or before date provided they achieve a permanent solution or remedy operation status that has eliminated a condition of any substantial hazard to public health safety welfare or the environment depending on whether a taxpayer satisfied certain requirements in general the tax_credit is of the net response and removal costs incurred between date and date or of the net response and removal costs a taxpayer may transfer all or a portion of the credit it earns to a taxpayer with certain state tax_liability or to a nonprofit organization motion picture tax_credit mass gen laws ann ch l and 6l ch sec_38x and sec_32e this credit is available to a taxpayer engaged in the making of a motion picture within the state the credit consists of a payroll credit and a production expense credit regarding the payroll credit in general a taxpayer is entitled to a credit of of the total qualifying aggregate payroll for the employment of persons within the state in connection with the filming and production of a motion picture regarding the production expense credit in general a taxpayer is allowed to claim a credit equal to of the state production expenses so long as such taxpayer is eligible to claim the payroll credit in connection with the same motion picture a taxpayer is entitled to a partial refund of the credit if a taxpayer chooses after applying the credit to its state tax_liability a taxpayer can obtain a refund of of any remaining credit by providing the commissioner with a written election to do so a taxpayer may transfer sell or assign all or a portion of the credit it earns to a taxpayer with certain state tax_liability historic rehabilitation tax_credit mass gen laws ann ch 6j and ch sec_38r in general a taxpayer that incurs qualified_rehabilitation_expenditures in connection with certified_rehabilitation of a qualified historic_structure is allowed a credit of up to of the cost of the certified_rehabilitation expenditures this credit is not refundable and may be carried forward for a maximum of five years postf-115572-11 the taxpayer may transfer the credit in whole or in part to any individual or entity and the transferee shall be entitled to apply the credit against the tax with the same effect as if the transferee had incurred the qualified_rehabilitation_expenditures itself low-income_housing tax_credit mass gen laws ann ch 6i and ch sec_31h this credit is available to a taxpayer with respect to certain qualified low-income_housing projects located in the state in general the amount of the credit is based on availability and the standards and requirements as set forth in sec_42 of the internal_revenue_code provide that the combined federal and the state tax_credits shall be the least amount necessary to ensure financial feasibility this tax_credit is not refundable all or a portion of the tax_credit may be transferred sold or assigned to parties who are taxpayers of the state eligible to claim a federal low-income_housing tax_credit with respect to the original or a different qualified_project medical device tax_credit mass gen laws ann ch 6½ and ch sec_31l in general a medical device company may claim a non-refundable tax_credit equal to of the user fees paid to the united_states food and drug administration during the taxable_year for which the tax is due for a pre-market approval to market new technologies developed or manufactured in the state or for a clearance to market upgrades changes or enhancements to existing technologies that are developed or manufactured in the state a medical device company may transfer the credit in exchange for private financial assistance to assist in the funding of costs incurred by the medical device company the private financial assistance shall be used to fund expenses_incurred in connection with the operation of the medical device company in the state the financial assistance provided by the transferee must be equal to at least of the medical device tax_credit amounts eligible for transfer law and analysi sec_1 is the sale of the tax_credit a taxable_event sec_61 of the internal_revenue_code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 defines the amount postf-115572-11 realized from the sale_or_other_disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained the taxpayer that originally receives - that is qualifies for - one or more of the described credits is not viewed as having received property in a transaction that results in the realization of gross_income under sec_61 generally a state tax_credit to the extent that it can only be applied against the original recipient’s current or future state tax_liability is treated for federal_income_tax purposes as a reduction or potential reduction in the taxpayer’s state tax_liability not as a payment of cash or property to the taxpayer that is includible in gross_income under sec_61 the amount of the tax_credit is not included in the taxpayer’s federal gross_income or otherwise treated as a payment from the state revrul_79_315 1979_2_cb_27 consequently the federal tax effect of such a state tax_credit is normally to reduce any deduction for payment of state tax the taxpayer may otherwise have had under sec_164 by itself the fact that a state tax_credit is transferable does not cause it to lose its character as a reduction or potential reduction in liability in the hands of the taxpayer who originally qualified for the credit however if and when a transferable tax_credit is transferred to another taxpayer for value the original recipient must recognize the gain because the transaction is a sale for purposes of sec_1001 see tempel v commissioner t c no what is the basis of the tax_credit to the original recipient we note that some taxpayers have taken the position that a state_or_local_tax credit exemption or similar tax_benefit can be treated for federal tax purposes as a deemed payment from the government that does not reduce the original recipient's sec_164 deduction and that may be excludible from income in some circumstances as a contribution to the capital of a corporate taxpayer within the meaning of sec_118 although a full discussion of this issue is outside the scope of this memorandum we do not agree that a such a reduction in a taxpayer's potential tax_liability is the equivalent of a payment to the taxpayer includible in gross_income unless it is excludible under sec_118 or some other provision instead as stated in the text in the hands of the taxpayer that originally qualifies for the benefit it simply enters into the computation of the taxpayer's state_or_local_tax liability and is reflected in the amount of the taxpayer's sec_164 deduction see revrul_79_315 and other authorities discussed in coordinated_issue_paper lmsb-04-0408-023 date we note that the transferable partially refundable motion picture tax_credit has the same character as the transferable nonrefundable_credits at the time a taxpayer qualifies for it postf-115572-11 sec_1012 provides in general that the basis_of_property shall be the cost of the property sec_1_1012-1 defines cost to be the amount_paid for the property in cash or other_property the original recipient did not purchase the tax_credit it was the state’s unilateral decision to grant the tax_credit as a consequence of the original recipient’s compliance with one of the state statutes accordingly the original recipient generally has no tax_cost_basis in the tax_credit see tempel t c no is gain to the original recipient capital or ordinary in nature under sec_1222 capital_gain results from the sale_or_exchange of a capital_asset the sale of a transferable state tax_credit is a sale_or_exchange of the credit for sec_1222 purposes the term capital_asset is statutorily defined in sec_1221 as property held by the taxpayer whether or not connected with the taxpayer’s trade_or_business unless the property meets one of eight exceptions listed in sec_1221 in addition the supreme court has stated it is evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions qualifies as a capital_asset rather the term 'capital asset' is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time and thus to ameliorate the hardship of taxation of the entire gain in one year 364_us_130 see also 356_us_260 381_us_54 485_us_212 n in applying gillette and related authority courts have cited to a number of factors derived from case law including how the transferred rights in question originated how they were acquired whether they represented an equitable interest in property which itself constituted a capital_asset whether the transfer of rights merely substituted the source from which the taxpayer otherwise would have received ordinary_income whether significant investment risks were associated with the rights and if so whether they were included in the transfer and whether the rights primarily represented compensation_for_personal_services see 84_tc_50 see also 112_tc_209 rev’d on other issue 262_f3d_851 9th cir in tempel v commissioner t c nodollar_figure the taxpayers sold excess transferable charitable conservation-easement tax_credits provided by the state of colorado and treated the proceeds as short term capital_gains on their and returns in the tax_court the service and the taxpayer agreed that the credits did not postf-115572-11 fall within any of the statutory exceptions in sec_1221 the service argued that the sales proceeds were ordinary_income because applying the multi-factor test under gillette and related case law the credits were ordinary assets the taxpayers continued to assert the position that the credits were capital assets but for the first time claimed they were entitled to long-term_capital_gains treatment the court held that the credits were capital assets reasoning that the amount_realized from the sale was not a substitute_for_ordinary_income and that the multi-factor analysis recognized in cases like foy and gladden only applies to the analysis of contract rights see tempel slip op pincite see also mcneil v commissioner tcmemo_2011_109 the court found that taxpayers’ holding_period in their credits began at the time the credits were granted and ended when petitioners sold them because the credits were sold in the same month they were received the court held the capital_gains from their sale were short term we do not agree with the reasoning in tempel that the multi-factor analysis in cases like foy and gladden applies only when there are contract rights at issue for example the tax_court and several other courts applying the multi-factor analysis have repeatedly held that a right to state lottery winnings is not a capital_asset see 119_tc_1 see also 447_f3d_1269 10th cir 437_f3d_399 3d cir 356_f3d_1179 9th cir we do not think that the result or the analysis in such cases depends on whether state lottery rights are viewed as statutory or contractual in nature generally adoption of one test for contract rights and another undefined test for other types of property would not further consistent application of the tax law however we accept the conclusion of the tax_court in tempel and mcneil which the court could have reached under the established multi-factor test that a nonrefundable3 state tax_credit that does not fall within the statutory exclusions in sec_1221 is a capital_asset for purposes of sec_1221 accordingly a taxpayer that qualified for one of the nonrefundable massachusetts state tax_credits described above would realize capital_gain on the sale of the credit unless the credit fell within one of the statutory exclusions in sec_1221 although the colorado tax_credit at issue in tempel was refundable in some circumstances the court found that the taxpayers in the actual case could not use the credit they sold to produce a refund in excess of their tax_liability note that as the tax_court held the credit is a capital_asset in itself not by virtue of its relationship to another asset we agree with the tempel court's rejection of the taxpayers' argument that a charitable conservation_easement credit is an interest in the real_property that was the subject of the easement and therefore inherits the character basis or holding_period of the real_property see slip op pincite we would want to review the facts of an actual sale by a specific taxpayer before expressing an opinion on whether the massachusetts motion picture tax_credit which is partially refundable is a capital_asset postf-115572-11 what is the basis of the tax_credit to the purchaser sec_1012 provides in general that the basis_of_property shall be the cost of the property sec_1_1012-1 defines cost to be the amount_paid for the property in cash or other_property sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides rules for the treatment of amounts paid to facilitate the acquisition or creation of an intangible the purchaser’s basis of the tax_credit is the consideration paid_by the purchaser to acquire the tax_credit in addition any transaction costs incurred in acquiring the tax_credit are includible in the basis of the tax_credit unless they qualify as de_minimis costs under sec_1_263_a_-4 should gain be recognized by the purchaser if the tax_credit is purchased for less than its face value and when should gain be recognized sec_61 defines gross_income to include gains derived from dealings in property sec_1_61-6 states that gain is the excess of the amount_realized over the unrecovered cost or other basis for the property sold or exchanged adding when a part of a larger property is sold the cost or other basis of the entire property shall be equitably apportioned among the several parts and the gain realized or loss sustained on the part of the entire property sold is the difference between the selling_price and the cost or other basis allocated to such part the sale of each part is treated as a separate transaction and gain_or_loss shall be computed separately on each part thus gain_or_loss shall be determined at the time of sale of each part and not deferred until the entire property has been disposed of with respect to the purchaser of the tax_credit a payment for the purchase of a transferable tax_credit is not a payment of tax or a payment in lieu of tax for purposes of sec_164 see revrul_61_152 1961_2_cb_42 revrul_71_49 1971_1_cb_103 revrul_81_192 1981_2_cb_50 rather the purchaser has purchased a valuable right the basis of which is the cost incurred for federal tax purposes the use of the tax_credit to satisfy the purchaser's state tax_liability is a transfer of property to the state in satisfaction of the liability not a reduction in the liability accordingly in the year or years the purchaser applies the tax_credit to satisfy its state tax_liability the purchaser will realize gain_or_loss under sec_1001 equal to the difference if any between the basis of the tax_credit and the amount of liability satisfied by the application of the tax_credit in addition the purchaser will be treated as having made a payment of state tax for purposes of sec_164 see revrul_86_117 1986_2_cb_157 postf-115572-11 the purchaser recognizes and reports the gain as the tax_credits are used not when the tax_credits are purchased for example if the purchaser pays dollar_figure for a tax_credit that has a face value of dollar_figure in year and uses half of the tax_credit with a basis of dollar_figure to satisfy its dollar_figure state tax_liability in year the purchaser would recognize and report the gain in the amount of dollar_figure in year if you have any questions regarding sec_61 sec_1001 and sec_1012 please call seoyeon sharon park cc ita at and if you have any questions regarding sec_263 sec_1221 and sec_1222 please call robert basso cc ita at
